Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

22. (Currently Amended). The method of claim 21, wherein calculating the dimension includes measuring a distance different than the distance between the first and second reference points.

23. (Currently Amended) The method of claim 21, wherein determining the dimensioning rule includes determining an intersection type for two parts in the part assembly, wherein the intersection type includes at least one of a tee, a tab, and a turn, and wherein different dimensioning rules correspond to the intersection types.

24. (Currently Amended) The method of claim 21, wherein the displaying includes generating a template that includes multiple views of the part assembly, wherein the dimension is displayed differently for two of the views based on orientation of the part assembly.

21, wherein the assembly includes a tee intersection for first and second parts, wherein dimension is calculated based on a measurement to a measurement point that is placed based such that a line between the first reference point and measurement point is parallel to the second part and a line between the second reference point and the measurement point is parallel to the first part.

26. (Currently Amended) The method of claim 21, wherein determining the assembly type includes determining a duct type from at least a round duct and rectangular duct, wherein different dimensioning rules apply to the different duct types.

27. (Currently Amended) The method of claim 21, further comprising determining which of a plurality of dimensions are visible, wherein displaying the dimension is based on the dimension being determined to be visible.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582. The examiner can normally be reached Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M GRAY/             Primary Examiner, Art Unit 2611